DETAILED ACTION
Claim Objections
Claim 1 is objected to because of the following informalities:  “a analyte” in line 7 should be --an analyte--.  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 6-14, and 16-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of copending Application No. 17/580,579 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the main difference of storing of a first sensitivity of the analyte sensor in the above application is merely a slightly broader determination of a lot sensitivity of a plurality of analyte sensors.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 1-4, 6-14, and 16-20 is/are rejected under pre-AIA  35 U.S.C. 102(a) and (b) as being anticipated by Hoss et al. (US 2010/0230285).
As to claims 1, 3, 11, and 13, Hoss teaches a method and corresponding device for calibrating a signal generated by an analyte sensor indicative of an analyte level ([0187] - correction or adjustment of the CGM system), comprising; determining a lot sensitivity for a plurality of analyte sensors of a manufacturing lot ([0007], [0061]), each sensor of the plurality of analyte sensors of the manufacturing lot having an in vivo portion (Abstract) configured to be positioned in contact with an interstitial fluid of a user and an ex vivo portion ([0169] - electronics assembly), determining one or more correction factors for an analyte sensor of the plurality of analyte sensors of the manufacturing lot ([0172]), storing the one or more correction factors in a non-transitory memory of a sensor electronics for the analyte sensor ([0182]), calibrating the signal generated by the analyte sensor to corresponding analyte level data using the determined lot sensitivity and the determined one or more correction factors and thus determining its sensitivity after the analyte sensor is positioned in contact with the interstitial fluid of the user ([0172], [0187]), and transmitting the analyte level data to a display unit ([0057]). It is noted that while the teachings of Hoss refers to provision of devices that do not require calibration, this refers to user calibration via means of providing of a reference value, and differs in its plain meaning to the calibration of sensor signal to analyte level data.

As to claims 4 and 14, Hoss teaches the correction factors are based on an aggregate plurality of prior sensor uses ([0007] - using historical data from prior lots).
As to claims 6 and 16, Hoss teaches the correction factors are based on time-related characteristics of the analyte sensor (Fig. 22 - drift profile based on time of use).
As to claims 7 and 17, Hoss teaches the analyte sensor is a glucose sensor ([0182]).
As to claims 8 and 18, Hoss teaches the storing of correction factors in a table ([0182]).
As to claims 9 and 19, Hoss teaches the updating of correction factors (Fig. 22 - drift profile being based on time of insertion).
As to claims 10 and 20, Hoss teaches updating the correction factors in real time ([0187]).
Response to Arguments
Applicant’s arguments with respect to the 101 rejection have been fully considered and are persuasive in view of the claim amendments.  The 101 rejections of the claims has been withdrawn. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN JANG whose telephone number is (571)270-3820. The examiner can normally be reached Monday-Friday (7-3:30 EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 

CHRISTIAN JANG
Primary Examiner
Art Unit 3791



/CHRISTIAN JANG/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        3/27/22